Citation Nr: 1709973	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder. 

4.  Entitlement to service connection for a sleep disorder. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, panic attacks, and an adjustment disorder.  

6.  Entitlement to an increased initial rating for bilateral hearing loss. 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to April 1982.  The Veteran also had subsequent service in the North Carolina Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

Although the Veteran has specifically claimed service connection for depression, anxiety, and panic attacks, VA treatment records also indicate a diagnosis of an adjustment disorder.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On his December 2011 VA Form 9, the Veteran indicated he wanted a Board hearing.  On a January 2012 VA Form 9, he indicated that he did not want a Board hearing.  A letter was sent to the Veteran on February 8, 2017 asking whether he wanted a Board hearing.  The letter advised the Veteran that if he did not respond within 30 days from the date of the letter it would be assumed that he did not want a Board hearing.  The Veteran did not respond.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA records.  Specifically, the Veteran's VA treatment records and January 2010 and March 2017 statements from the Veteran indicate that he applied for and received VA vocational rehabilitation.  However, the Veteran's vocational rehabilitation records have not been associated with his claims file.  Additionally, VA treatment records from February 20, 2013, January 5, 2013, August 18, 2014, and September 11, 2014 indicate that various documents were scanned into the Veteran's treatment record.  However, the referenced records are   not of record.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeal, on remand the records must be associated with the electronic claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained).

The record also reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits.  Specifically, the SSA requested the Veteran's VA treatment records noting that they were needed in support of a pending claim and in a January 2010 statement he indicated that he had applied for "SSI."  To date, the Veteran's  SSA records have not been requested or otherwise associated with the claims file.  Accordingly, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The record indicates there may be outstanding private treatment records.  In March 2017, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain treatment records from Charlotte Sports Medicine.  To date, these records have not been requested or otherwise obtained.  


With respect to the Veteran's claim for service connection for a psychiatric disorder, the Veteran reported that he was granted emergency leave because of his anxiety problems and also that he went absent without leave (AWOL) secondary to his anxiety problems.  The service treatment records do not contain complaints, treatment, or diagnosis for a mental disorder.  Nevertheless, based on the foregoing, the Board finds that the Veteran's service personnel records should be obtained, as they may contain relevant information regarding whether the Veteran had mental health symptoms during service.

With respect to the Veteran's hypertension claim, he reported that he had high blood pressure since active service.  He also noted that he was initially prescribed anti-hypertensive medication sometime in 1988.  As the Veteran was a member of the North Carolina National Guard until May 1988, his National Guard records including his service treatment records and service personnel records may be relevant and should be requested. 

The Veteran was provided a VA examination in December 2009 regarding his claims for an eye disorder, hypertension, and a heart disorder.  However, addendum opinions are needed.  

With regard to the Veteran's eye condition, the examiner diagnosed the Veteran with bilateral alternating large exotropia, intermittent diplopia, and nuclear cataracts.  The examiner opined that the Veteran's bilateral lazy eye or alternating exotropia was not caused by or the result of the Veteran's past facial/eye injury.  However, the examiner stated that he could not opine without resort to mere speculation whether the Veteran's diplopia was secondary to his in-service eye injury.  The examiner did not provide a rationale indicating why the Veteran's lazy eye and alternative exotropia were not related to service, explain why an opinion could not be rendered without resort to speculation regarding the Veteran's diplopia, or render an opinion regarding the relationship to service, if any, of the Veteran's nuclear cataracts.  Accordingly, an addendum opinion is warranted.

With regard to the Veteran's claim for a heart condition and hypertension, the examiner indicated that the Veteran had hypertension and also noted the Veteran's report of damage around the wall of the heart.  The examiner opined that cardiac examination was normal and no cardiac condition other than hypertension was diagnosed.  The examiner stated that the Veteran's hypertension was not caused by or a result of his military service.  The examiner noted that the Veteran had hypertension prior to service and there was no aggravation identified.  Subsequent to the December 2009 examination, private treatment records were received noting a diagnosis of mild cardiomegaly and bradycardia.  Accordingly, an addendum opinion addressing those diagnoses is needed.  

With regard to hypertension, the examiner provided no rationale for the conclusions provided.  Accordingly, an addendum opinion is needed.

With regard to the Veteran's increased rating claim for bilateral hearing loss,        his last VA audiological examination was in October 2010.  In a June 2014 VA treatment record it was noted that the Veteran reported bilateral hearing loss and difficulty with clarity of speech.  In light of the above, and the significant passage of time since the Veteran's last audiological examination a contemporaneous VA audiological examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such

2.  Request, through official sources, the Veteran's complete service treatment and service personnel records, to include records from his period of service with the North Carolina Army National Guard.  All records and/or responses received should be associated with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain all outstanding VA treatment records from February 3, 2017 to present, as well as the scanned documents referenced in the February 20, 2013, January 5, 2013, August 18, 2014, and September 11, 2014 VA treatment records and associate them with the claims file.  

4.  Obtain and associate the Veteran's VA vocational rehabilitation counseling folder with the claims file.  If  the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

5.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    the disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file, to include requesting records from Charlotte Sports Medicine.  If any requested records cannot be obtained, the Veteran should be notified of such.

6.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as     the medical records relied upon concerning that claim.  .  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such

7.  After the development in items 3 to 5 above have been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  All associated symptomatology should be noted, as well as the related functional impairment, if any.  

8.  After the development in items 1 to 6 above have been completed, send the claims file to an appropriate eye examiner for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should provide an addendum opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent probability      or greater) that the Veteran's lazy eye and alternative exotropia began in service or are otherwise related to service, to include the injury in June 1978 resulting in stitches above the right eye and complaint in December 1981 of discoloration in the whites of the eyes?  Please explain why or why not. 

b.  Is it at least as likely as not that the Veteran's diplopia, began in service or is otherwise related to service, to include the injury in June 1978 resulting in stitches above the right eye and complaint in December 1981 of discoloration in the whites of the eyes?  Please explain why or why not.

c.  Is it at least as likely as not that the Veteran's cataracts, began in service or are otherwise related to service, to include the injury in June 1978 resulting in stitches     above the right eye and complaint in December 1981      of discoloration in the whites of the eyes?  Please explain why or why not.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

9.  Send the claims file to a VA physician to obtain addendum opinions pertaining to the heart and hypertension claims. If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims     file, the examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the mild cardiomegaly and bradycardia noted in private treatment records in 1994 and 1999 began in service or are otherwise related to service ?.  Please explain why or why not. 

b.  Did the blood pressure readings noted on entrance examination indicate the Veteran suffered from hypertension prior to service?  Please explain why or   why not.  

c.  If the Veteran did not have hypertension prior to service, is it at least as likely as not (50 percent probability or greater) that the hypertension arose in service or is otherwise related to service?  Please explain why or why not. 

d.  If the Veteran's hypertension existed prior to service, was that condition permanently worsened (versus temporary exacerbations of symptoms) during service?  If so, was that permanent worsening undebatably the result of the normal progression of the condition (versus being the result of events in service)?  Please provide a rationale for the conclusions reached.

If the examiner cannot provide the above requested opinions without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

10.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and           be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United     States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




